DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-11, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Faaborg  (US 8893247).
	Regarding claim 1, Faaborg discloses a system for an immutable virtual pre-site study to support clinical trials, the system comprising: 
	a frame and glasses subsystem comprising at least a global positioning system (GPS); and 
	Col. 8, lines 57-67 and Col. 9, lines 1-15,  Fig. 4 and FIG. 7A a wearable computer that includes a HMD. The HMD includes at least one sensor, such as a GPS sensor among other examples, and a multimedia-capture device, such as a camera or a video-camera among other examples.
	at least one processor and memory comprising instructions that when executed by the at least one processor cause the system to: 

	open a session in a web-based application, the session associated with the immutable virtual pre-site study using a first computing device that is linked to the session and that is associated with the frame and glasses subsystem; 

    PNG
    media_image1.png
    568
    705
    media_image1.png
    Greyscale

	enable location tracking, using the GPS, for a location of the frame and glasses subsystem during the immutable virtual pre-site study; 
	Col. 11, lines 44-56    In another embodiment, the trust indictor associated with the contact may be enabled based on the location of the first computing device and/or the location of the second computing device. For example, a comparison of GPS 
	enable transmission of a script from the web-based application to the first computing device that is remote from a second computing device interfacing with the web-based application, the script to be associated with a video stream from a camera of the frame and glasses subsystem and with the location; 
	Col. 14, lines 7-17 Figs 10 and 11, for the system server 605 considered as “first device” and the second computing device 602 as “second device” and Col. 14, lines 7-17 and at Time 3, the first computing device 601 may transmit the trusted-contact data 1001 to the system server 605. In the illustrated example, the trusted-contact data 1001 may include textual data 1002, location data 1003 (which includes both a sender-defined location name: "BOB'S" and GPS coordinate data; in other embodiments, the location data may be GPS coordinate data converted into address data), and image data 1004. In another example, the trusted-contact data may further include audio data. In other examples, the trusted-contact data may include only message data and multimedia data. There are many other combinations that are possible, all of which are within the scope of the present invention.
	enable display of the script with the video stream for the first computing device, the script to enable responses from the first computing device; and 
	Col. 14, lines 62-67 and  FIG. 11, at Time 4, the system server 605 may transmit the delivery data to the second computing device 602
	enable immutable association of two or more of locations, time stamps, the video stream, the responses to the script, or a device identifier, in the first computing device.  
	Col 14, lines 62-67 and Col 15 The system server may transmit the delivery data to the second computing device via a communication network, for example the communication network 600 of FIG. 6A. As depicted in FIG. 11, at Time 4, the system server 605 may transmit the delivery data to the second computing device 602, and the second computing device 602 may receive and display the delivery data 1101. As depicted, the delivery data 1101 may include the textual data 1002, the environmental data ("AT BOB'S") superimposed onto the image data 1004, and the image data 1004. Furthermore, the environmental data, here, the location data ("AT BOB'S") may include additional textual information 1103, and a text banner 1105 may be superimposed onto the image data 1004. 

	Regarding claim 4, Faaborg discloses the system of claim 1, wherein the memory comprising instructions that when executed by the at least one processor further cause the system to:
	associate the script with an audio stream, the audio stream to be synchronized with the video stream and to be provided to a user of the first computing device or the second computing device.
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, the message data may include any suitable combination of audio data, textual data, image data, and video data. Other examples of message data may exist as well. 
	
	Regarding claim 6, Faaborg discloses the system of claim 1, wherein the memory comprising instructions that when executed by the at least one processor further cause the system to: 
	enable a first transmission channel between the first computing device and the 55 \\DC - 771325/000006 - 16053013 viVirtual Site Monitoring Patent Application 771325-001012 frame and glasses subsystem to transmit at least the video stream to the first computing device; and 
	Col. 14, lines 7-17Figs 10 and 11, for the system server 605 considered as “first device” and the second computing device 602 as “second device” and Col. 14, lines 7-17 and at Time 3, the first computing device 601 may transmit the trusted-contact data 1001 to the system server 605. In the illustrated example, the trusted-contact data 1001 may include textual data 1002, location data 1003 (which includes both a sender-defined location name: "BOB'S" and GPS coordinate data; in other embodiments, the 
	enable a second transmission channel between the first computing device and the web-based application on the second computing device, the second computing device to enable the transmission of the script for the first computing device.  
	Col. 14, lines 7-17 Figs 10 and 11, for the system server 605 considered as “first device” and the second computing device 602 as “second device” and Col. 14, lines 7-17 and at Time 3, the first computing device 601 may transmit the trusted-contact data 1001 to the system server 605. In the illustrated example, the trusted-contact data 1001 may include textual data 1002, location data 1003 (which includes both a sender-defined location name: "BOB'S" and GPS coordinate data; in other embodiments, the location data may be GPS coordinate data converted into address data), and image data 1004. In another example, the trusted-contact data may further include audio data. In other examples, the trusted-contact data may include only message data and multimedia data. There are many other combinations that are possible, all of which are within the scope of the present invention.

	Regarding claim 7, Faaborg discloses the system of claim 1, wherein the memory comprising instructions that when executed by the at least one processor further cause the system to: 
	enable a video session between the first computing device and the web-based application on the second computing device having an open transmission with the first computing device; and 
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, the message data may include any suitable combination of audio data, textual data, image data, and video data. Other examples of message data may exist as well. 	enable overriding the script by an instruction associated with the video session.  
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, the message data may include any suitable combination of audio data, textual data, image data, and video data. Other examples of message data may exist as well. 

	Regarding claim 8, Faaborg discloses the system of claim 1, wherein the memory comprising instructions that when executed by the at least one processor further cause the system to: 
	enable a text session between the first computing device and the web-based application on the second computing device having an open transmission with the first computing device; and 
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, the message data may include any suitable combination of audio data, textual data, image data, and video data. Other examples of message data may exist as well. 
	enable overriding the script by an instruction associated with the text session.  
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, the message data may include any suitable combination of audio data, textual data, image data, and video data. Other examples of message data may exist as well. 

	Regarding claim 9, Faaborg discloses the system of claim 1, wherein the memory comprising instructions that when executed by the at least one processor further cause the system to: 
	enable the session to open in a cloud computing environment; associate the first computing device and the second computing device with the session in the cloud computing environment; and 56 \\DC - 771325/000006 - 16053013 viVirtual Site Monitoring Patent Application 771325-001012 
	Col. 8, lines 7-16 FIG. 6A illustrates an example communication system 600, in which the present methods may be implemented. The communication system 600 may include a first computing device 601, a second computing device 602, a system network 604, and a system server 605. The first computing device 601, the second computing device 602, and the system server 605 may be connected to the system network 604 using a respective communication link 603, each of which may be similar or different.
	control entry of third-parties to participate in the session.  
	FIG. 6A illustrates an example communication system 600, in which the present methods may be implemented. The communication system 600 may include a first computing device 601, a second computing device 602, a system network 604, and a system server 605. The first computing device 601, the second computing device 602, and the system server 605 may be connected to the system network 604 using a respective communication link 603, each of which may be similar or different.

	Regarding claim 10, Faaborg discloses the system of claim 1, wherein the memory comprising instructions that when executed by the at least one processor further cause the system to:
	present the script with the video stream based in part on the locations being associated with inspection actions during the immutable virtual pre-site study; and 
	Col. 10, lines. 10-26 At block 702, the first computing device may determine that the contact associated with the second computing device is a trusted contact. Such determination may be performed in a variety of ways. In one embodiment, the first computing device may determine that the contact is a trusted contact by searching a trusted contact list for the contact associated with the second computing device. The trusted contact list may be located on a storage device that is maintained or otherwise accessible by the first computing device, such as storage device 1424 discussed further below with respect to FIG. 14. 
	associate the script with the video stream, the timestamps, and the location immutably prior to transmission from the first computing device to the web-based application.  
	Col. 10, lines. 10-26 At block 702, the first computing device may determine that the contact associated with the second computing device is a trusted contact. Such determination may be performed in a variety of ways. In one embodiment, the first computing device may determine that the contact is a trusted contact by searching a trusted contact list for the contact associated with the second computing device. The trusted contact list may be located on a storage device that is maintained or otherwise accessible by the first computing device, such as storage device 1424 discussed further below with respect to FIG. 14. 

	Regarding claim 11, Faaborg discloses a method for immutable virtual pre-site study to support clinical trials, the method comprising: 
	providing a frame and glasses subsystem in association with at least a global positioning system (GPS); and 
	Col. 8, lines 57-67 and Col. 9, lines 1-15,  Fig. 4 and FIG. 7A a wearable computer that includes a HMD. The HMD includes at least one sensor, such as a GPS sensor among other examples, and a multimedia-capture device, such as a camera or a video-camera among other examples.
	opening a session in a web-based application, the session associated with the immutable virtual pre-site study using a first computing device that is linked to the session and that is associated with the frame and glasses subsystem;

    PNG
    media_image1.png
    568
    705
    media_image1.png
    Greyscale

	enabling location tracking, using the GPS, for a location of the frame and glasses subsystem during the immutable virtual pre-site study; 

	enabling transmission of a script from the web-based application to the first computing device that is remote from a second computing device interfacing with the web-based application, the script to be associated with a video stream from a camera of the frame and glasses subsystem and with the location; 
	Col. 14, lines 7-17 Figs 10 and 11, for the system server 605 considered as “first device” and the second computing device 602 as “second device” and Col. 14, lines 7-17 and at Time 3, the first computing device 601 may transmit the trusted-contact data 1001 to the system server 605. In the illustrated example, the trusted-contact data 1001 may include textual data 1002, location data 1003 (which includes both a sender-defined location name: "BOB'S" and GPS coordinate data; in other embodiments, the location data may be GPS coordinate data converted into address data), and image data 1004. In another example, the trusted-contact data may further include audio data. In other examples, the trusted-contact data may include only message data and 
	displaying the script with the video stream for the first computing device, the script to generate responses from the first computing device; and 
	Col. 14, lines 62-67 and  FIG. 11, at Time 4, the system server 605 may transmit the delivery data to the second computing device 602
	 	enabling immutable association of two or more of locations, time stamps, the video 57 \\DC - 771325/000006 - 16053013 viVirtual Site Monitoring Patent Application 771325-001012 stream, the responses to the script, or a device identifier, in the first computing device.  
		Col 14, lines 62-67 and Col 15 The system server may transmit the delivery data to the second computing device via a communication network, for example the communication network 600 of FIG. 6A. As depicted in FIG. 11, at Time 4, the system server 605 may transmit the delivery data to the second computing device 602, and the second computing device 602 may receive and display the delivery data 1101. As depicted, the delivery data 1101 may include the textual data 1002, the environmental data ("AT BOB'S") superimposed onto the image data 1004, and the image data 1004. Furthermore, the environmental data, here, the location data ("AT BOB'S") may include additional textual information 1103, and a text banner 1105 may be superimposed onto the image data 1004. 

	Regarding claim 14, Faaborg discloses the method of claim 11, further comprising: synchronizing the script with the video stream and with an audio stream based at least in part on the locations of inspection actions during the immutable virtual pre-site study; and 	
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, the message data may include any suitable combination of audio data, textual data, image data, and video data. Other examples of message data may exist as well. 	
	displaying the script to a user of the first computing device or the second computing device.  
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, the message data may include any suitable combination of audio data, textual data, image data, and video data. Other examples of message data may exist as well. 
	
		Regarding claim 16, Faaborg discloses the method of claim 11, further comprising: 58 \\DC - 771325/000006 - 16053013 viVirtual Site Monitoring Patent Application 771325-001012 enabling a first transmission channel between the first computing device and the frame and glasses subsystem to transmit at least the video stream to the first computing device; and 
	enabling a second transmission channel between the first computing device and the web-based application on the second computing device, the second computing device to enable the transmission of the script for the first computing device.  
	Col. 14, lines 7-17Figs 10 and 11, for the system server 605 considered as “first device” and the second computing device 602 as “second device” and Col. 14, lines 7-17 and at Time 3, the first computing device 601 may transmit the trusted-contact data 1001 to the system server 605. In the illustrated example, the trusted-contact data 1001 may include textual data 1002, location data 1003 (which includes both a sender-defined location name: "BOB'S" and GPS coordinate data; in other embodiments, the location data may be GPS coordinate data converted into address data), and image data 1004. In another example, the trusted-contact data may further include audio data. In other examples, the trusted-contact data may include only message data and multimedia data. There are many other combinations that are possible, all of which are within the scope of the present invention.

	Regarding claim 17, Faaborg discloses the method of claim 11, further comprising: enabling a video session between the first computing device and the web-based application on the second computing device having an open transmission with the first computing device; and 
	overriding the script by an instruction associated with the video session. 
 Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the 

	Regarding claim 18, Faaborg discloses the method of claim 11, further comprising: enabling a text session between the first computing device and the web-based application on the second computing device having an open transmission with the first computing device; and 
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, the message data may include any suitable combination of audio data, textual data, image data, and video data. Other examples of message data may exist as well. 
	overriding the script by an instruction associated with the text session.  
	Col. 9, lines 35-45    The message data may be at least one of audio data, textual data, video data and image data. For example, the message data may be textual data in the form of a text message. In another example, the message data may include a text message and audio data of the sender's voice. In other examples, the message data may be video data in the form of a recorded video message. In other examples, 

	Regarding claim 19, Faaborg discloses the method of claim 11, further comprising: enabling the session to open in a cloud computing environment; 
Col. 8, lines 7-16 FIG. 6A illustrates an example communication system 600, in which the present methods may be implemented. The communication system 600 may include a first computing device 601, a second computing device 602, a system network 604, and a system server 605. The first computing device 601, the second computing device 602, and the system server 605 may be connected to the system network 604 using a respective communication link 603, each of which may be similar or different.
		associating the first computing device and the second computing device with the session in the cloud computing environment; and controlling entry of third-parties to participate in the session.  
	FIG. 6A illustrates an example communication system 600, in which the present methods may be implemented. The communication system 600 may include a first computing device 601, a second computing device 602, a system network 604, and a system server 605. The first computing device 601, the second computing device 602, and the system server 605 may be connected to the system network 604 using a respective communication link 603, each of which may be similar or different.


	Regarding claim 20, Faaborg discloses the method of claim 11, further comprising: 59 \\DC - 771325/000006 - 16053013 viVirtual Site Monitoring Patent Application 771325-001012 presenting the script with the video stream based in part on the locations being associated with inspection actions during the immutable virtual pre-site study; and 
	Col. 10, lines. 10-26 At block 702, the first computing device may determine that the contact associated with the second computing device is a trusted contact. Such determination may be performed in a variety of ways. In one embodiment, the first computing device may determine that the contact is a trusted contact by searching a trusted contact list for the contact associated with the second computing device. The trusted contact list may be located on a storage device that is maintained or otherwise accessible by the first computing device, such as storage device 1424 discussed further below with respect to FIG. 14. 
	associating the script with the video stream, the timestamps, and the location immutably prior to transmission from the first computing device to the web-based application.
	Col. 10, lines. 10-26 At block 702, the first computing device may determine that the contact associated with the second computing device is a trusted contact. Such determination may be performed in a variety of ways. In one embodiment, the first computing device may determine that the contact is a trusted contact by searching a trusted contact list for the contact associated with the second computing device. The trusted contact list may be located on a storage device that is maintained or otherwise accessible by the first computing device, such as storage device 1424 discussed further below with respect to FIG. 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 ansd 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg  (US 8893247) in view of Sloan et al.   (US 20200005938 A1).
	Regarding claim 2, Faaborg fails to disclose the system of claim 1, wherein the memory comprising instructions that54 \\DC - 771325/000006 - 16053013 viVirtual Site Monitoring Patent Application 771325-001012 when executed by the at least one processor further cause the system to:	
	enable filtering of the video stream for privacy protection of patient information.  
 	in the same field of endeavor, Sloan discloses one processor further cause the system to:	
	enable filtering of the video stream for privacy protection of patient information.  
	 [0057] In certain embodiments of a System 10, a patient observer manning a Patient Observation Station 15 can select via a Patient Observation Station dashboard, or other System graphic user interface, to darken their Workstation monitor 15b screen to allow the patient privacy by cutting or obscuring the video feed from the patient room to the Workstation. This is a timed event that is recorded and monitored by the System 10. This Privacy Mode is initiated by the patient observer and the System 10 will prompt patient room via a privacy mode indicator LED 185 that is illuminated when the video feed from the PTZ camera 170 or 225 is displayed on the Monitor 15b and is turned off and not illuminated when Privacy Mode has been initiated, thus confirming to the patient and others in the patient room that no video images from the room are being viewed by others.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of darkening their Workstation monitor as disclosed by Sloan to the ethods and systems involving the dynamic transmission of user information to trusted contacts as disclosed by Faaborg in order to allow the patient privacy by cutting or obscuring the video feed from the patient room.
	
	Regarding claim 12, Faaborg fails to disclose the method of claim 11, further comprising: 
	determining patient materials during the video stream; and filtering the video stream for privacy protection of patient information.  
	in the same field of endeavor, Sloan discloses determining patient materials during the video stream; and filtering the video stream for privacy protection of patient information.  
	 [0057] In certain embodiments of a System 10, a patient observer manning a Patient Observation Station 15 can select via a Patient Observation Station dashboard, patient privacy by cutting or obscuring the video feed from the patient room to the Workstation. This is a timed event that is recorded and monitored by the System 10. This Privacy Mode is initiated by the patient observer and the System 10 will prompt the patient observer after a preselected period of time to restore the video feed from the room to their Monitor 15b screen. When Privacy Mode has been initiated a confirmatory signal is provided in the patient room via a privacy mode indicator LED 185 that is illuminated when the video feed from the PTZ camera 170 or 225 is displayed on the Monitor 15b and is turned off and not illuminated when Privacy Mode has been initiated, thus confirming to the patient and others in the patient room that no video images from the room are being viewed by others.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of darkening their Workstation monitor as disclosed by Sloan to the ethods and systems involving the dynamic transmission of user information to trusted contacts as disclosed by Faaborg in order to allow the patient privacy by cutting or obscuring the video feed from the patient room.
	





Allowable Subject Matter
Claims 3, 5, 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422